Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1 of
                                                                   1 of
                                                                      2322




                                                                   United States Courts
                                                                 Southern District of Texas
                                                                          FILED
                                         4:20mj0403                 February 26, 2020
                                                                               
                                                               David J. Bradley, Clerk of Court
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 2 of
                                                                   2 of
                                                                      2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 3 of
                                                                   3 of
                                                                      2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 4 of
                                                                   4 of
                                                                      2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 5 of
                                                                   5 of
                                                                      2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 6 of
                                                                   6 of
                                                                      2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 7 of
                                                                   7 of
                                                                      2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 8 of
                                                                   8 of
                                                                      2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 9 of
                                                                   9 of
                                                                      2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1010
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1111
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1212
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1313
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1414
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1515
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1616
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1717
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1818
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 1919
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 2020
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 2121
                                                                    of of
                                                                       2322
Case
  Case
     2:20-mj-00088-MAT
       4:20-mj-00403 Document
                       *SEALED*
                              1 Filed
                                Document
                                      on 02/26/20
                                           1 Filedin 02/25/20
                                                     TXSD PagePage
                                                                 2222
                                                                    of of
                                                                       2322
Case 4:20-mj-00403 Document 1 Filed on 02/26/20 in TXSD Page 23 of 23
